Title: To Thomas Jefferson from D’Anmours, 27 February 1782
From: Anmours, Charles François, Chevalier d’
To: Jefferson, Thomas


        
          Dr Sir
          Baltimore feby. 27. 1782.
        
        The Bearer hereof is Col. Ternan of armand’s Legion. As an intimate friend of mine, I beg leave to introduce him to the honour of your acquaintance. His hobby-horse is like mine, natural history; But speaks also very well upon Every other subjects, so as to mistake them for so many hobby-horses. I Recommend him to the fate every man of merit meets with at monte-cielo.
        I have been obliged to leave Richmond without pursuing the Plan I had formed to visit you and Mrs. Jefferson in albermarle. I very often do those things I wish not to do, and leave undone those I have most at heart; therefore the lord have mercy upon me; But Like Stern I am merely led By Circumstances. I hope next Spring I will be able to make that agreable trip.
        I Send you a Couple of news-papers that Contain all the news we have. By Calculation, there is about two hundred ships of the line, and two hundred thousand men at Sea Ready to Knock down one another. The Party that will have the Blessing of Destroying a Larger part of the human Race, will, to be sure, thank very devoutly the Supreme Being for that Great Good luck. And yet all this happens between the politest, and more civilized nations of the Globe, the Chiefs of which are at Versailles, L’Escurial and St. James Dancing and frolicking as Deliberately as if they were not the principal Causes of all that havock.
        On my way here I Call’d at Col. mercer, who now is Become a Compleat farmer. This piece of news is for Mrs. Jefferson, who will Scarce believe it. Yet Madam, nothing is truer. By his present appearance you Could never guess that he was once one of the first-Rate-Beaux. Red coats, Gold frogs, Gold and Silver embroider’d Jackets, Powder, Puffs, Smelling Bottles, &c. all is vanished. And if you, now and then, see some Remains of them, they appear Like the Ruins of those ancient magnificent cities, which serve to show what they once were: indeed the Reformation is as Compleat as Can be imagined.
        Col. ternan who is just mounting his horse Leaves me only time to assure you of the sincere sentiments of everlasting attachement with which I am Dear Sir & Madam Yr mst obdt & hble servt,
        
          Le Chevr D’Anmours
        
      